712 S.E.2d 144 (2011)
STATE
v.
Paul Brantley LEWIS.
No. 386PA10-1.
Supreme Court of North Carolina.
July 28, 2011.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
Staples Hughes, Appellate Defender, for Lewis, Paul Brantley.
Leonard G. Green, Assistant Attorney General, for State of North Carolina.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Benjamin Dowling Sendor, Assistant Appellate Defender, for Lewis, Paul Brantley.
Ann Middleton, Assistant Attorney General, for State of North Carolina.
Jerry Wilson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 12th of July 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 28th of July 2011."
State of NC shall have up to and including the 1st day of August 2011 to file and serve his/her brief with this Court.
JACKSON, J., recused.